[LETTERHEAD OF RODMAN & RENSHAW, LLC]

June 22, 2011

STRICTLY CONFIDENTIAL

Federico Pignatelli
Chairman and Chief Executive Officer
BIOLASE Technology, Inc.
4 Cromwell
Irvine, CA 92618

Dear Federico Pignatelli:

This letter (the “Agreement”) constitutes the agreement between BIOLASE
Technology, Inc. (the “Company”) and Rodman & Renshaw, LLC (“Rodman”) that
Rodman shall serve as the exclusive placement agent (the “Services”) for the
Company, on a reasonable best efforts basis, in connection with the proposed
offer and placement (the “Offering”) by the Company of securities of the Company
(the “Securities”). The terms of the Offering and the Securities shall be
mutually agreed upon by the Company and the investors and nothing herein implies
that Rodman would have the power or authority to bind the Company or an
obligation for the Company to issue any Securities or complete the Offering. The
Company expressly acknowledges and agrees that the execution of this Agreement
does not constitute a commitment by Rodman to purchase the Securities and does
not ensure the successful placement of the Securities or any portion thereof or
the success of Rodman with respect to securing any other financing on behalf of
the Company.

A. Fees and Expenses. In connection with the Services described above, the
Company shall pay to Rodman the following compensation:

1. Placement Agent’s Fee. The Company shall pay to Rodman a cash placement fee
(the “Placement Agent’s Fee”) equal to 5% of the aggregate purchase price paid
by each purchaser of Securities that are placed in the Offering. The Placement
Agent’s Fee shall be paid at the closing of the Offering (the “Closing”) from
the gross proceeds of the Securities sold. It is acknowledged and agreed by the
Company and Rodman that they are parties to an engagement letter, dated April 7,
2011 (the “April Engagement Letter”) and that the investors listed on Exhibit A
attached hereto shall hereafter be covered by this Agreement and the Company
shall pay Rodman a cash placement fee of 5% of the aggregate purchase price paid
by such investors that are placed in the Offering.

2. Warrants. As additional compensation for the Services, the Company shall
issue to Rodman or its designees at the Closing, warrants (the “Rodman
Warrants”) to purchase that number of shares of common stock of the Company
(“Shares”) equal to 3.5% of the aggregate number of Shares placed in the
Offering, plus any Shares underlying any convertible Securities placed in the
Offering to such purchasers. The Rodman Warrants shall have the same terms,
including exercise price and registration rights, as the warrants issued to
investors (“Investors”) in the Offering. If no warrants are issued to Investors,
the Rodman Warrants shall have an exercise price equal to $6.50, an exercise
period of three years and those terms, conditions, and registration rights for
the Shares underlying the Rodman Warrants equivalent to those granted with
respect to the Securities.

3. Expenses. In addition to any fees payable to Rodman hereunder, but only if an
Offering is consummated, the Company hereby agrees to reimburse Rodman for all
reasonable travel and other out-of-pocket expenses actually incurred in
connection with Rodman’s engagement, including the reasonable fees and expenses
of Rodman’s counsel. Such reimbursement shall be limited to $50,000 without
prior written approval by the Company and shall be paid at the Closing from the
gross proceeds of the Securities sold (provided, however, that such expense cap
in no way limits or impairs the indemnification and contribution provisions of
this Agreement).

B. Term and Termination of Engagement. The term (the “Term”) of Rodman’s
engagement will begin on the date hereof and end 15 days after the receipt by
either party hereto of written notice of termination; provided that, if an
Offering occurs during the Term, no such notice may be given by the Company
until December 31, 2011. Notwithstanding anything to the contrary contained
herein, the provisions concerning indemnification, contribution and the
Company’s obligations to pay fees and reimburse expenses contained herein will
survive any expiration or termination of this Agreement.

C. Fee Tail. Rodman shall be entitled to a Placement Agent’s Fee and Rodman
Warrants, calculated in the manner provided in Paragraph A, with respect to any
public or private offering or other financing or capital-raising transaction of
any kind (“Tail Financing”) to the extent that such financing or capital is
provided to the Company by investors whom Rodman had introduced, directly or
indirectly, to the Company during the Term or that are listed on Exhibit A
attached hereto, if such Tail Financing is consummated at any time prior to
December 31, 2011 (the “Tail Period”).

D. Use of Information. The Company will furnish Rodman such written information
as Rodman reasonably requests in connection with the performance of its services
hereunder. The Company understands, acknowledges and agrees that, in performing
its services hereunder, Rodman will use and rely entirely upon such information
as well as publicly available information regarding the Company and other
potential parties to an Offering and that Rodman does not assume responsibility
for independent verification of the accuracy or completeness of any information,
whether publicly available or otherwise furnished to it, concerning the Company
or otherwise relevant to an Offering, including, without limitation, any
financial information, forecasts or projections considered by Rodman in
connection with the provision of its services.

E. Publicity. In the event of the consummation or public announcement of any
Offering, Rodman shall have the right to disclose its participation in such
Offering, including, without limitation, the placement at its cost of
“tombstone” advertisements in financial and other newspapers and journals.

F. Securities Matters. The Company shall be responsible for any and all
compliance with the securities laws applicable to it, including Regulation D and
the Securities Act of 1933, as amended (the “Securities Act”), and Rule 506
promulgated thereunder, and unless otherwise agreed in writing, all state
securities (“blue sky”) laws. Rodman agrees to cooperate with counsel to the
Company in that regard.

G. Indemnity.

1. In connection with the Company’s engagement of Rodman as placement agent, the
Company hereby agrees to indemnify and hold harmless Rodman and its affiliates,
and the respective controlling persons, directors, officers, members,
shareholders, agents and employees of any of the foregoing (collectively the
“Indemnified Persons”), from and against any and all claims, actions, suits,
proceedings (including those of shareholders), damages, liabilities and expenses
incurred by any of them (including the reasonable fees and expenses of counsel),
as incurred, (collectively a “Claim”), that are (A) related to or arise out of
(i) any actions taken or omitted to be taken (including any untrue statements
made or any statements omitted to be made) by the Company, or (ii) any actions
taken or omitted to be taken by any Indemnified Person in connection with the
Company’s engagement of Rodman, or (B) otherwise relate to or arise out of
Rodman’s activities on the Company’s behalf under Rodman’s engagement, and the
Company shall reimburse any Indemnified Person for all expenses (including the
reasonable fees and expenses of counsel) as incurred by such Indemnified Person
in connection with investigating, preparing or defending any such claim, action,
suit or proceeding, whether or not in connection with pending or threatened
litigation in which any Indemnified Person is a party. The Company will not,
however, be responsible for any Claim that is finally judicially determined to
have resulted from the gross negligence or willful misconduct of any person
seeking indemnification for such Claim. The Company further agrees that no
Indemnified Person shall have any liability to the Company for or in connection
with the Company’s engagement of Rodman except for any Claim incurred by the
Company as a result of such Indemnified Person’s gross negligence or willful
misconduct.

2. The Company further agrees that it will not, without the prior written
consent of Rodman (not to be unreasonably withheld), settle, compromise or
consent to the entry of any judgment in any pending or threatened Claim in
respect of which indemnification may be sought hereunder (whether or not any
Indemnified Person is an actual or potential party to such Claim), unless such
settlement, compromise or consent includes an unconditional, irrevocable release
of each Indemnified Person from any and all liability arising out of such Claim.

3. Promptly upon receipt by an Indemnified Person of notice of any complaint or
the assertion or institution of any Claim with respect to which indemnification
is being sought hereunder, such Indemnified Person shall notify the Company in
writing of such complaint or of such assertion or institution but failure to so
notify the Company shall not relieve the Company from any obligation it may have
hereunder, except and only to the extent such failure results in the forfeiture
by the Company of substantial rights and defenses. If the Company so elects or
is requested by such Indemnified Person, the Company will assume the defense of
such Claim, including the employment of counsel reasonably satisfactory to such
Indemnified Person and the payment of the fees and expenses of such counsel. In
the event, however, that legal counsel to such Indemnified Person reasonably
determines that having common counsel would present such counsel with a conflict
of interest or if the defendant in, or target of, any such Claim, includes an
Indemnified Person and the Company, and legal counsel to such Indemnified Person
reasonably concludes that there may be legal defenses available to it or other
Indemnified Persons different from or in addition to those available to the
Company, then such Indemnified Person may employ its own separate counsel to
represent or defend him, her or it in any such Claim and the Company shall pay
the reasonable fees and expenses of such counsel. Notwithstanding anything
herein to the contrary, if the Company fails timely or diligently to defend,
contest, or otherwise protect against any Claim, the relevant Indemnified Party
shall have the right, but not the obligation, to defend, contest, compromise,
settle, assert crossclaims, or counterclaims or otherwise protect against the
same, and shall be fully indemnified by the Company therefor, including without
limitation, for the reasonable fees and expenses of its counsel and all amounts
paid as a result of such Claim or the compromise or settlement thereof. In
addition, with respect to any Claim in which the Company assumes the defense,
the Indemnified Person shall have the right to participate in such Claim and to
retain his, her or its own counsel therefor at his, her or its own expense.

4. The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not Rodman is the Indemnified Person), the Company and Rodman shall contribute
to the Claim for which such indemnity is held unavailable in such proportion as
is appropriate to reflect the relative benefits to the Company, on the one hand,
and Rodman on the other, in connection with Rodman’s engagement referred to
above, subject to the limitation that in no event shall the amount of Rodman’s
contribution to such Claim exceed the amount of fees actually received by Rodman
from the Company pursuant to Rodman’s engagement. The Company hereby agrees that
the relative benefits to the Company, on the one hand, and Rodman on the other,
with respect to Rodman’s engagement shall be deemed to be in the same proportion
as (a) the total value paid or proposed to be paid or received by the Company or
its stockholders as the case may be, pursuant to the Offering (whether or not
consummated) for which Rodman is engaged to render services bears to (b) the fee
paid or proposed to be paid to Rodman in connection with such engagement.

5. The Company’s indemnity, reimbursement and contribution obligations under
this Agreement (a) shall be in addition to, and shall in no way limit or
otherwise adversely affect any rights that any Indemnified Party may have at law
or at equity and (b) shall be effective whether or not the Company is at fault
in any way.

H. Limitation of Engagement to the Company. The Company acknowledges that Rodman
has been retained only by the Company, that Rodman is providing services
hereunder as an independent contractor (and not in any fiduciary or agency
capacity) and that the Company’s engagement of Rodman is not deemed to be on
behalf of, and is not intended to confer rights upon, any shareholder, owner or
partner of the Company or any other person not a party hereto as against Rodman
or any of its affiliates, or any of its or their respective officers, directors,
controlling persons (within the meaning of Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), employees or agents. Unless otherwise expressly agreed in writing by
Rodman, no one other than the Company is authorized to rely upon this Agreement
or any other statements or conduct of Rodman, and no one other than the Company
is intended to be a beneficiary of this Agreement. The Company acknowledges that
any recommendation or advice, written or oral, given by Rodman to the Company in
connection with Rodman’s engagement is intended solely for the benefit and use
of the Company’s management and directors in considering a possible Offering,
and any such recommendation or advice is not on behalf of, and shall not confer
any rights or remedies upon, any other person or be used or relied upon for any
other purpose. Rodman shall not have the authority to make any commitment
binding on the Company. The Company, in its sole discretion, shall have the
right to reject any investor introduced to it by Rodman. The Company agrees that
it will perform and comply with the covenants and other obligations set forth in
the purchase agreement and related transaction documents between the Company and
the investors in the Offering, and that Rodman will be entitled to rely on the
representations, warranties, agreements and covenants of the Company contained
in such purchase agreement and related transaction documents as if such
representations, warranties, agreements and covenants were made directly to
Rodman by the Company.

I. Limitation of Rodman’s Liability to the Company. Rodman and the Company
further agree that neither Rodman nor any of its affiliates or any of its or
their respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), employees
or agents shall have any liability to the Company, its security holders or
creditors, or any person asserting claims on behalf of or in the right of the
Company (whether direct or indirect, in contract, tort, for an act of negligence
or otherwise) for any losses, fees, damages, liabilities, costs, expenses or
equitable relief arising out of or relating to this Agreement or the Services
rendered hereunder, except for losses, fees, damages, liabilities, costs or
expenses that arise out of or are based on any action of or failure to act by
Rodman and that are finally judicially determined to have resulted solely from
the gross negligence or willful misconduct of Rodman.

J. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. Any disputes that arise under this Agreement,
even after the termination of this Agreement, will be heard only in the state or
federal courts located in the City of New York, State of New York. The parties
hereto expressly agree to submit themselves to the jurisdiction of the foregoing
courts in the City of New York, State of New York. The parties hereto expressly
waive any rights they may have to contest the jurisdiction, venue or authority
of any court sitting in the City and State of New York. In the event of the
bringing of any action, or suit by a party hereto against the other party
hereto, arising out of or relating to this Agreement, the party in whose favor
the final judgment or award shall be entered shall be entitled to have and
recover from the other party the costs and expenses incurred in connection
therewith, including its reasonable attorneys’ fees. Any rights to trial by jury
with respect to any such action, proceeding or suit are hereby waived by Rodman
and the Company.

K. Notices. All notices hereunder will be in writing and sent by certified mail,
hand delivery, overnight delivery or fax, if sent to Rodman, to the address set
forth on the first page hereof, fax number (646) 841-1640, Attention: General
Counsel, and if sent to the Company, to the address on the first page hereof,
fax number (949) 340-7379, Attention: General Counsel. Notices sent by certified
mail shall be deemed received five days thereafter, notices sent by hand
delivery or overnight delivery shall be deemed received on the date of the
relevant written record of receipt, and notices delivered by fax shall be deemed
received as of the date and time printed thereon by the fax machine.

L. Miscellaneous. The Company represents that it is free to enter into this
Agreement and the transactions contemplated hereby, that it will act in good
faith, and that it will not hinder Rodman’s efforts hereunder. This Agreement
shall not be modified or amended except in writing signed by Rodman and the
Company. This Agreement shall be binding upon and inure to the benefit of Rodman
and the Company and their respective assigns, successors, and legal
representatives. This Agreement constitutes the entire agreement of Rodman and
the Company, and supersedes any prior agreements, with respect to the subject
matter hereof. If any provision of this Agreement is determined to be invalid or
unenforceable in any respect, such determination will not affect such provision
in any other respect, and the remainder of the Agreement shall remain in full
force and effect. This Agreement may be executed in counterparts (including
facsimile or .pdf counterparts), each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.

1

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Rodman and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

Very truly yours,

RODMAN & RENSHAW, LLC

By /s/ John Borer

John Borer

Head of Investment Banking

Accepted and Agreed:

BIOLASE TECHNOLOGY, INC

By /s/ Federico Pignatelli
Federico Pignatelli
Chief Executive Officer


EXHIBIT A

Cranshire Capital LP, or affiliated funds
Hudson Bay Capital Management, or affiliated funds

2